Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tricia Liu on 6/29/2022.

The application has been amended as follows: 

1. (Currently amended) An information processing method, comprising: 
acquiring, by a processor, an instruction for processing a screenshot image including a plurality of sub-images containing corresponding objects; 
in response to the instruction for processing the image, dividing the image to a plurality of sub-images, by the processor, by performing an outline detection on the image to obtain at least one outline and obtaining a first object among the objects having an object type consistent with a type of the screenshot image and a second object among the objects having an object type consistent with a type of image of text; 
performing an object identification of the objects based on attributes of the objects, including performing a text recognition in response to receiving the second object to obtain at least one text portion; 
directly automatically generating, by the processor, after the objects are obtained, an interactive interface including [[the]] each of the objects corresponding to the screenshot image and each of the plurality of sub-image and the interactive interface being configured for selecting a target object from the corresponding objects and pasting the target object to a desired location; and 
displaying results of the object identification along with at least a portion of the target object.

10. (Currently amended) An electronic device, comprising:
a display unit;
a memory configured to store a plurality of instructions; and 
a processor configured to retrieve and execute the plurality of instructions stored in the memory to: 
acquire an instruction for processing a screenshot image including a plurality of sub-images containing corresponding objects; 
in response to the instruction for processing the screenshot image, divide the screenshot image to a plurality of sub-images by performing an outline detection on the screenshot image to obtain at least one outline and obtaining a first object of the objects having a type consistent with a type of the image and a second object among the objects having an object type consistent with a type of image of text; 
perform an object identification of the objects based on attributes of the objects, including performing a text recognition in response to receiving the second object to obtain at least one text portion; 
directly automatically generate, after the objects are obtained,  an interactive interface on the display unit, the interactive interface including each of the objects corresponding to the screenshot image and each of the plurality of sub-image and the interactive interface being configured for selecting a target object from the objects and pasting the target object to a desired location; and 
display results of the object identification along with at least a portion of the target object.

Cancel claims 12-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715